Citation Nr: 1137701	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO. 11-21 587	)	DATE
	)
	)


THE ISSUE

Restoration of service connection for a psychiatric disorder due to clear and unmistakable error (CUE) in an April 1980 Board Decision.

(The issue of entitlement to service connection for an acquired psychiatric disorder is the subject of another decision under a different docket number.) 


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran had active duty service from June 1969 until January 1972. 

This matter comes before the Board of Veterans' Appeals (the Board) based on a June 2011 motion filed by the moving party which sought restoration of service connection for a psychiatric disorder, including schizophrenia, latent type, on the basis of clear and unmistakable error (CUE) in an April 1980 Board decision. See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 et seq. (2010).

In June 2010, the Board considered a prior Motion for Board CUE in the April 1980 Board decision.  The Board dismissed that motion without prejudice for failure to properly plead CUE, in accordance with 38 C.F.R. § 20.1404(a), (b).  As the June 2010 dismissal without prejudice was not a final decision, the Board has jurisdiction to hear the merits of this motion.  38 C.F.R. § 20.1409(b).


FINDINGS OF FACT

1. By a rating action in April 1974, the RO granted the moving party's claim of entitlement to service connection for a mental condition, specifically schizophrenia, latent type, effective July 27, 1972. 

2. By a rating action in November 1978, the RO severed service connection for schizophrenia latent type. The moving party appealed that decision to the Board. 

3. In a decision dated April 22, 1980, the Board denied entitlement to restoration of service connection for a psychiatric disorder. 

4. The moving party has failed to show that the applicable statutory and regulatory provisions existing at the time of the April 1980 Board decision were incorrectly applied, such that they involved undebatable error that would have led to a materially different outcome.


CONCLUSION OF LAW

The Board's April 1980 decision does not contain CUE. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009). This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision. Thus, the provisions of the VCAA are not applicable to CUE claims. See Livesay v. Principi, 15 Vet. App. 165 (2001) (holding that a litigant alleging CUE is not pursuing a claim for benefits pursuant to part II or III, but rather is collaterally attacking a final decision, pursuant to section 5109A of part IV or section 7111 of part V of title 38). Therefore, the Board will proceed with consideration of the Veteran's appeal. 

Merits of the Claim
 
The Veteran contends that there was clear and unmistakable error in the Board's April 1980 decision that denied restoration of service connection for a psychiatric disorder. 

A final decision by the Board is subject to revision on the grounds of clear and unmistakable error. If evidence establishes such error, the prior Board decision shall be reversed or revised. See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §20.1400 (2010). 

The motion to review a prior final Board decision on the basis of clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error. Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non- specific allegations of error, are insufficient to satisfy this requirement. Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling. See 38 C.F.R. § 20.1404(b) (2010); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003). 

Clear and unmistakable error is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. See 38 C.F.R. § 20.1403(a) (2010); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992). 

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated. See 38 C.F.R. § 20.1403(d) (2010). CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. See 38 C.F.R. § 20.1403(e) (2010). 

The review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made. To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made. If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. See 38 C.F.R. § 20.1403(b) and (c) (2010); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). 

Pertinent law and regulations in effect at the time of the 1980 Board decision: 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 310 (1980) [now 38 U.S.C.A. § 1110 (West 2002)]. 

In the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during, which were the basis of the service diagnosis, will be accepted as showing pre-service origin. 38 C.F.R. § 3.303(c) (1980). 

Congenital or developmental defects, such as refractive error of the eye, personality disorders, and mental deficiencies are not diseases or injuries within the meaning of applicable legislation providing compensation benefits. 38 C.F.R. § 3.303(c) (1980). 

Service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government). 38 C.F.R. § 3.105(d) (1980). 

A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous. 38 C.F.R. § 3.105(d) (1980). 

As was noted above, only evidence which was of record at the time of the April 1980 decision may be considered with respect to the present Board CUE claim. 

The moving party's service treatment records are silent as to complaints of, or treatment for, a psychiatric disorder or symptoms. His December 1971 separation examination found him to be psychiatrically normal.  

Less than a year following his discharge, in a June 1972 VA medical record, the moving party was given a possible diagnosis of "anxiety neurosis?" and an August 1972 VA psychiatric examination found him to have passive aggressive reaction with inner tension. 

Over a year following his discharge from service, a December 29, 1973 discharge summary noted that the moving party had been admitted for observation and examination. The examiner found him to be functioning at a schizophrenic level of the latent type.

In January 1974, VA received statements from the moving party's acquaintances claiming that he had been in good health prior to his service, but that he came out with a nervous condition.

A March 1974 field survey report noted that the moving party received treatment for a psychiatric disorder over a year following his discharge and that various persons reported that the moving party was nervous and had difficulty relating to people after service. 

The moving party was subsequently hospitalized at different times for a psychiatric disorder. A January 1975 VA hospital summary found him to have schizophrenia, latent. A January 1976 VA hospital summary made the same diagnosis. 

An October 1978 private psychiatric evaluation, from Dr. A.H.M., found him to have schizophrenia chronic, undifferentiated type, which could evolve to schizophrenia, simple type. Dr. A.H.M. noted that the moving party had been receiving psychiatric treatment since 1974.

The Veteran filed a claim for service connection for a "nervous condition" in May 1972. The September 1972 rating decision found him to have passive-aggressive reaction with inner tension; it was a constitutional or developmental abnormality and not a disability under the law. The Veteran appealed that denial to the Board in October 1973, which remanded his claim for additional development. An April 1974 rating decision subsequently granted service connection for a mental condition, noting that he had been diagnosed with schizophrenia, latent type, which had an inception shortly after the Veteran's discharge and was manifested in July 1972 and found presumptive service connection for a mental condition from that time. 

An August 1978 letter informed the Veteran that the grant of service connection had been clearly and unmistakably erroneous because his diagnosis was for a personality disorder, and thus a constitutional or developmental abnormality for which compensation could not be granted. VA thus proposed severing service connection. 

A November 1978 rating decision subsequently severed service connection for schizophrenia latent type. Though it noted that per the October 1978 report of Dr. A.H.M. the Veteran has had schizophrenia, undifferentiated type, and had been receiving treatment since December 1974, the RO found that active psychosis to have been diagnosed more than 2 years after discharge.

In the April 22, 1980 decision, the Board denied entitlement to restoration of service connection for a psychiatric disorder. The Board determined that the medical evidence of record demonstrated that a psychiatric illness was not demonstrated in service. Rather, the Board determined that following service the moving party was diagnosed with a passive-aggressive reaction with inner tension, though there was a note of anxiety neurosis, and subsequently confirmed diagnoses of latent schizophrenia. 

The Board found that latent schizophrenia is not a true psychosis and that symptoms of that disorder were reflected more by that of a personality disorder, which is a constitutional or developmental condition and not a proper disability for service connection.

The Board further found that there were no findings of an acquired psychiatric disease in service or the establishment of a psychosis within a year following separation such that service connection would be applicable. The Board found the grant of service connection for latent schizophrenia to have been clearly and unmistakably erroneous and that severance was proper. The Board also noted that the Veteran's then currently diagnosed chronic schizophrenia does not establish that the later acquired psychiatric illness was of service onset.

In alleging CUE in the April 1980 Board decision, the July 2011 Written Brief Statement posited two arguments. The first was that at the time of the April 1980 decision, the 1968 Diagnostic and Statistical Manual of Mental Disorders (DSM) II that was in effect at the time of the decision characterized "latent schizophrenia" as schizophrenia and not a personality disorder. The representative argued that latent schizophrenia was not removed from the DSM until the DSM IV, and thus there was no medical or legal rationale for the Board's decision to accept what was not DSM II compliant on its face. The representative also argued that under 38 C.F.R. § 4.125(b), an analysis of symptoms and diagnoses was not documented and thus did not happen. The representative thus essentially claims that 38 C.F.R. § 4.125 (1980) was misapplied in the April 1980 decision. 

38 C.F.R. § 4.125 (1980) noted that the psychiatric nomenclature used by VA is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM) (1968 edition) and limits itself to the classification of disturbances of mental functioning. 38 C.F.R. § 4.126 (1980) further noted that it is the responsibility of the rating boards to accept or reject diagnoses shown on reports of examination. 

As an initial matter, the Board finds that the Veteran's second argument as to the failure to apply 38 C.F.R. § 4.125(b) in the April 1980 decision to not have been necessary under the law. The review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made. See 38 C.F.R. § 20.1403(b) (2010). However, that section of the code had not been part of the code in 1980; thus it did not exist at the time that the decision was made. As such, it was not clear and unmistakable error for the Board to have not applied 38 C.F.R. § 4.125(b) in the April 1980 decision; that provision did not exist at the time of the decision.

In regards to the Veteran's main argument, that the 1968 DSM-II was in effect and that under that DSM "latent schizophrenia" was schizophrenia and not a personality disorder at that time, the Board also finds that there was no Board CUE. 

The moving party's argument rests on whether latent schizophrenia should not have been considered a personality disorder in April 1980, because it was not clearly identified as such in the 1968 DSM II that applied at that time, under 38 C.F.R. § 4.125 (1980). 

However, the Board finds that regardless of whether the moving party's latent schizophrenia is characterized as a personality disorder or a psychosis, such a characterization does not make a difference to the claim. As noted by the April 1980 decision, there were no findings of an acquired psychiatric disease in service or the establishment of a psychosis within the year following separation. Even if, for the sake of argument, latent schizophrenia were to be deemed to be a psychosis as argued by the moving party, he was not diagnosed with such a disorder until December 1973, well over a year following his discharge from service. Thus he did not have that diagnosis during the one year period during which service connection could be presumed for a psychosis.

Additionally, to the extent that the moving party may be arguing that a psychosis was demonstrated within a year of the Veteran's discharge based on the lay statements of record, such an argument would be based on a disagreement as to how the facts were weighed and evaluated as to whether a psychosis was demonstrated. Such a disagreement as to how the facts were weighed or evaluated is not CUE. See 38 C.F.R. § 20.1403(d) (2010).

Although the June 1972 VA medical record noted a possible diagnosis of anxiety neurosis, no such diagnosis was subsequently confirmed within the year following the Veteran's discharge, during which time service connection could be presumed. Rather, the following month, July 1972, he received a diagnosis of passive aggressive reaction with inner tension. Under the DSM II, such a disorder is a personality disorder. 

Furthermore, the April 1980 decision clearly noted that latent schizophrenia is not a true psychosis, but more reflective of a personality disorder. Indeed, the DSM II supports such a characterization. Although it lists schizophrenia, latent type, under the section for Psychoses Not Attributed to Physical Conditions Listed Previously, it also noted that it is a category for patients with clear symptoms of schizophrenia but no history of a psychotic schizophrenic episode and that it included disorders sometimes designated as incipient, pre-psychotic, pseudoneurotic, psedo-psychopathic, or borderline schizophrenia. See Diagnostic and Statistical Manual of Mental Disorders 34 (American Psychiatric Association, 2nd ed. 1968). Such characterization thus indicates that latent schizophrenia does not reach the level of a schizophrenia psychosis. Indeed, the Board notes that the other types of schizophrenia listed in that section of DSM II specifically indicate that those types of schizophrenia are psychoses or a type of schizophrenia, and not just a category of characterization as indicated by the latent schizophrenia entry. 

The Board also notes that in contrast to the example of a situation that is not CUE, under 38 C.F.R. § 20.1403(d) (2010), one example was a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision. At the present time, latent schizophrenia is considered to be a personality disorder. See Diagnostic and Statistical Manual of Mental Disorders 278 (American Psychiatric Association, 4th ed. 2005); Dorland's Illustrated Medical Dictionary 1665 (30th ed. 2003). Such characterization by the established medical community essentially corrects any previous misconception as to whether latent schizophrenia is a personality disorder. The moving party thus appears to be arguing that current DSM IV should be ignored in favor of the less clear and outdated DSM II. By analogy to a corrected earlier diagnosis, such an argument does not demonstrate CUE in the April 1980 decision.

Finally, the Board has considered whether the more proper remedy in this case is denial or dismissal. In this regard, the Board has considered the Court's holding in Simmons v. Principi, 17 Vet. App. 104 (2003), to the effect that if the moving party is only asserting disagreement with how VA evaluated the facts before it, the claim should be dismissed without prejudice because of the absence of legal merit or lack of entitlement under the law. The Board believes, given the circumstances of this case, denial is more appropriate. As stated above, the primary focus of the moving party's argument is legal in nature, namely that the Board misapplied 38 C.F.R. § 4.125 when considering the Veteran's latent schizophrenia under DSM II. 

In summary, for the reasons and bases expressed above, the Board finds that April 1980 decision did not contain CUE. The motion is accordingly denied. 


ORDER

The motion to revise the Board's April 1980 decision on the basis of clear and unmistakable error is denied.


                       ____________________________________________
JONATHAN B. KRAMER 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



